Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The informal drawing sheets 1-4, (with figures 1-7), are not of sufficient quality to permit thorough examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Claim Objections
Claim 18 is objected to under MPEP 608.01(m) because claim 18 has been presented with a period in the middle of the claim as at the end of line 11. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not appear clear and complete as to how the stringers are fastened or to what the stringers are fastened, (claims 10 and 18). It is not clear from the specification and drawings as to how the stringers are fastened with respect to either of the corner porch form and straight porch form. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 18 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “fastening a reusable metal corner porch form” as recited within line 2 of claim 18. It is not clear as to what the metal corner porch form is fastened.
The language of claim 18 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “fastening a plurality of reusable metal straight porch forms” as recited within line 4 of claim 18. It is not clear as to what the plurality of reusable metal straight porch forms are fastened.
The language of claim 18 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “fastening a plurality of step-forming stringers” as recited within line 8 of claim 18. It is not clear as to what the plurality of step-forming stringers are fastened.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1, 2, 4, 5 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May 1,563,581.   As for claims 1 and 15, May discloses, Figs. 2-6 for example, a porch forming system for pouring a concrete porch, the system comprising:
	a reusable metal corner porch form, (Fig. 3 or at corner of Fig. 2), having a pair of adjacent internal, substantially smooth concrete-forming surfaces that adjoin to define a corner, wherein the corner porch form comprises a first planar abutment 7 or 7’ and a second planar abutment, (between 7 and 7’), that is angled relative to the first planar abutment and wherein the corner porch form comprises a plurality of spaced-apart fastener-receiving holes 14’ through which fasteners are inserted to fasten and immobilize the corner porch form during concrete pouring and setting; and
	a plurality of reusable metal straight porch forms, (Fig. 4, Fig. 5, lower portion of Fig. 6), each straight porch form comprising an internal, substantially smooth concrete-forming surface and a pair of parallel planar abutments, wherein the parallel planar abutments are shaped and sized to abut one of the first and second planar abutments of the corner porch form, and wherein each straight porch form comprises a plurality of spaced-apart fastener-receiving holes 14 through which fasteners are inserted to fasten and immobilize the straight porch form during the concrete pouring and setting.
2, The planar abutments are orthogonal, (see Fig. 2 as abutments are orthogonal –either side of 7- are orthogonal). The corner section of Fig. 2 shows orthogonal, as well.  
4. Each straight form comprises a first vertical portion 8, an angled portion 10, a second vertical portion 9 and an L-shaped lip 12 attached to the second vertical portion, (as can be seen in Fig. 4).
.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollman 2,610,380.   As for claims 10 and 18, Pollman discloses, Figs. 1-5 for example, a system for forming a concrete porch and steps, the system comprising:
	a reusable metal corner porch form, (Fig. 2 showing a corner form), having a pair of adjacent internal, substantially smooth concrete-forming surfaces 6, 7 that adjoin to define a corner, wherein the corner porch form comprises a first planar abutment (6 or edge of 6) and a second planar abutment 7 that is angled relative to the first planar abutment and wherein the corner porch form comprises a plurality of spaced-apart fastener-receiving holes 26 through which fasteners are inserted to fasten and immobilize the corner porch form during concrete pouring and setting;
	a plurality of reusable metal straight porch forms, (any of forms 6 or 7), each straight porch form comprising an internal, substantially smooth concrete-forming surface and a pair of parallel planar abutments, wherein the parallel planar abutments are shaped and sized to abut one of the first and second planar abutments of the corner porch form, and wherein each straight porch form comprises a plurality of spaced-apart fastener-receiving holes 26, 13, 15 through which fasteners are inserted to fasten and immobilize the straight porch form during the concrete pouring and setting;
	a plurality of step-forming stringers 40, 41 each having a horizontal member 41 and a pair of spaced-apart polygonal risers 42 affixed to the horizontal member wherein each riser has a plurality of fastener-receiving holes (through which 46 or bolts extend) for fastening the stringers during the concrete pouring and setting.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5, 6, 8, 9, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over May 1,563,581.     As for claims 3 and 16, to have provided the May assembly with forms of varying length, thus allowing for creation of a form of differing size parameters, would have been obvious to one having ordinary skill in the art as the examiner takes official notice that utilizing formwork of varying size and length is old and well known in the construction industry. As for claim 8, to have provided the May assembly with forms of aluminum, thus allowing for strength as well as lightness in weight, would have been obvious to one having ordinary skill in the art as the examiner takes official notice that utilizing formwork of aluminum for such purpose is old and well known in the construction industry. As to claims 9, and 17, to have provided the May assembly with forms having a release agent, thus allowing for easy removal, would have been obvious to one having ordinary skill in the art as the examiner takes official notice that utilizing formwork with a release agent is old and well known in the construction industry. As for claim 5, to have provided the May assembly with forms in which the “angled portion”, (angled portion of Fig. 3 or Fig. 4), is angled at 30-35 degrees, thus creating any angular formation as may be desired, would have been obvious to one having ordinary skill in the art. As to claim 6, to have provided the May .

Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollman 2,610,380.     As for claim 19, to have provided the Pollman assembly with forms of varying length, thus allowing for creation of a form of differing size parameters, would have been obvious to one having ordinary skill in the art as the examiner takes official notice that utilizing formwork of varying size and length is old and well known in the construction industry. As to claim 20, to have provided the Pollman assembly with forms having a release agent, thus allowing for easy removal, would have been obvious to one having ordinary skill in the art as the examiner takes official notice that utilizing formwork with a release agent is old and well known in the construction industry.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












MS
June 14, 2021